      Case 2:19-cv-00896 Document 24 Filed 06/04/20 Page 1 of 2 PageID #: 533




                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

TRANSCANADA USA SERVICES, INC.,

                           Plaintiff,

v.                                                                Civil Action No. 2:19-cv-00896
                                                                  Judge Berger

ZURICH AMERICAN INSURANCE COMPANY,
A foreign corporation; and
WESTCHESTER FIRE INSURANCE COMPANY,
A foreign corporation,

                           Defendants.


                   NOTICE OF STIPULATION OF VOLUNTARY DISMISSAL

           The Parties notify the Court that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, they STIPULATE and AGREE as follows:

                a. Plaintiff TransCanada USA Services, Inc., agrees to voluntarily dismiss all claims

                   asserted in Civil Action No. 2:19-cv-00896 against Defendants Zurich American

                   Insurance Company and Westchester Insurance Company; and

                b. The Parties agree that TransCanada USA Services, Inc.’s voluntary dismissal of the

                   above-referenced civil action shall be without prejudice.

           Stipulated and agreed to this 4th day of June, 2020.




01476893.DOCX
      Case 2:19-cv-00896 Document 24 Filed 06/04/20 Page 2 of 2 PageID #: 534




                                   TRANSCANADA USA SERVICES, INC.,
                                   By Counsel

/s/ Mychal S. Schulz
Mychal S. Schulz, Esq. (WVSB #6092)
Shannon L. Rutherford, Esq. (WVSB #13681)
Babst, Calland, Clements & Zomnir, P.C.
300 Summers St., Ste. 1000
Charleston, WV 25301
(681) 205-8888
(681 205-8814 (fax)
mschulz@babstcalland.com
srutherford@babstcalland.com

                                   ZURICH AMERICAN INSURANCE COMPANY
                                   By Counsel,

/s/ John D. Hoblitzell, III
John D. Hoblitzell III, Esq. (WVSB #9346)
Erin J. Webb, Esq. (WVSB #10847)
Kay Casto & Chaney, PLLC
707 Virginia St. East, 15th Floor
Charleston, WV 25301
(304) 345-8900
(304) 345-8909 (fax)
jdhoblitzell@kaycasto.com
ewebb@kaycasto.com



                                   WESTCHESTER FIRE INSURANCE COMPANY
                                   By Counsel,

/s/ Matthew J. Perry
Matthew J. Perry, Esq. (WVSB # 8589)
Lamp, Bartram, Levy, Trautwein & Perry, PLLC
720 Fourth Avenue
P.O. Box 2488
Huntington, WV 25725
(304) 523-5400
(304) 523-5409 (fax)
mperry@720legal.com




01476893.DOCX
